


Exhibit 10.46

 

REALD INC.
2010 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

The Company hereby awards Stock Units to the Participant named below.  The terms
and conditions of the Award are set forth in this cover sheet, in the attached
Stock Unit Agreement and in the RealD Inc. 2010 Stock Incentive Plan as it may
be amended from time to time.  This cover sheet is incorporated into and a part
of the attached Stock Unit Agreement (together, the “Agreement”).

 

Date of Award:

 

Name of Participant:

 

Number of Stock Units Awarded:

 

Fair Market Value of a Share on Date of Award:  $

 

Vesting Calculation Date:

 

Vesting Schedule:

 

Subject to all terms of the Agreement and your continued Service, the Stock
Units under this Award shall vest as to one-third (1/3) of the total number of
Stock Units covered by this Award, as shown above, on the first anniversary of
the Vesting Calculation Date.  Thereafter, an additional one-twelfth (1/12) of
the total number of Stock Units covered by this Award shall incrementally vest
every three months over the following two years with the first such vesting
installment occurring on the date that is three months after the first
anniversary of the Vesting Calculation Date, subject in all cases to your
continued Service.  The resulting aggregate number of vested Stock Units will in
each case be rounded down to the nearest whole number.

 

Subject to the terms of any executed employment agreement you may have with the
Company, no Stock Units will vest after your Service has terminated for any
reason and you will forfeit to the Company without consideration on your
Termination Date all of the unvested Stock Units subject to this Award and you
shall cease to have right or entitlement to receive any Shares under such
canceled Stock Units.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan and the Plan’s prospectus.  You are
also acknowledging receipt of this Agreement and a copy of the Plan and the
Plan’s prospectus.

 

Participant:

 

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

(Signature)

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Attachment

 

2

--------------------------------------------------------------------------------


 

REALD INC.

2010 STOCK INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. You and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
Unless otherwise defined in this Agreement or the attached cover sheet, certain
capitalized terms used in this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award of Stock Units. Any prior agreements,
commitments or negotiations are superseded.

 

 

 

Award of Stock Units

 

The Company awards you the number of Stock Units shown on the cover sheet of
this Agreement. The Award is subject to the terms and conditions of this
Agreement and the Plan.

 

 

 

Vesting

 

The Stock Units subject to this Award shall become vested pursuant to the
Vesting Schedule described in the cover sheet of this Agreement. Only vested
Stock Units shall be eligible for settlement.

 

 

 

Settlement

 

To the extent a Stock Unit and Dividend Equivalents (defined in the section
below) becomes vested and subject to your satisfaction of any tax withholding
obligations as discussed below, each vested Stock Unit and each vested Dividend
Equivalent will entitle you to receive one Share which will be distributed to
you on the earliest to occur of: (i) within thirty (30) days after vesting of
the Stock Units; (ii) within ten (10) days after your Termination Date; or
(iii) the consummation of a Change In Control.

 

Issuance of Shares shall be in complete satisfaction of such vested Stock Units
and Dividend Equivalents. Such settled Stock Units and Dividend Equivalents
shall be immediately canceled and no longer outstanding and you shall have no
further rights or entitlements related to those settled Stock Units and Dividend
Equivalents.

 

 

 

Dividend Equivalents

 

If the Company declares and pays a dividend on the Shares, you shall be credited
with dividend equivalents equal to the dividends you would have received if you
had been the owner of a number of Shares (as opposed to Stock Units) on such
dividend payment date (the “Dividend Equivalents”). Any Dividend Equivalents
deriving from a cash dividend shall be converted into additional Stock Units
based on the Fair Market Value of Common Stock on the dividend payment date,
rounded down to the nearest full Share. Any Dividend

 

3

--------------------------------------------------------------------------------


 

 

 

Equivalents deriving from a dividend of Shares shall be converted into
additional Stock Units on a one-for-one basis. You shall continue to be credited
with Dividend Equivalents until the settlement date (as described in the
preceding Settlement section). The Dividend Equivalents so credited shall be
subject to the same terms and conditions as this Award, and they shall vest (or,
if applicable, be forfeited) and be settled, without interest thereon, in the
same manner and at the same time as this Award, as if they had been granted at
the same time as such Award. Any Dividend Equivalents so credited which do not
vest shall be forfeited and retained, without consideration, by the Company.
Your rights to Dividend Equivalents shall cease upon forfeiture or settlement of
the Stock Units.

 

 

 

No Assignment

 

Stock Units shall not be sold, anticipated, assigned, attached, garnished,
optioned, transferred or made subject to any creditor’s process, whether
voluntarily, involuntarily or by operation of law. However, this shall not
preclude a transfer of vested Stock Units by will or by the laws of descent and
distribution. In addition, pursuant to Company procedures, you may designate a
beneficiary who will receive any outstanding vested Stock Units in the event of
your death. Regardless of any marital property settlement agreement, the Company
is not obligated to recognize your spouse’s interest in your Award in any way.

 

 

 

Leaves of Absence

 

For purposes of this Award, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company (or its Parent,
Subsidiary or Affiliate) in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. Your Service terminates in any event when the approved leave
ends, unless you immediately return to active work.

 

The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your Service terminates for all purposes under the Plan.

 

 

 

Voting and Other Rights

 

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Subject to the terms of this Agreement, a holder of
outstanding Stock Units has none of the rights and privileges of a stockholder
of the Company, including no right to vote. Subject to the terms and conditions
of this Agreement, the Stock Units create no fiduciary duty of the Company to
you and only represent an unfunded and unsecured contractual obligation of the
Company. The Stock Units shall not be treated as property or as a trust fund of
any kind.

 

4

--------------------------------------------------------------------------------


 

 

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until Shares have been issued to you.

 

 

 

Restrictions on Issuance

 

The Company will not issue any Shares if the issuance of such Shares at that
time would violate any law or regulation.

 

 

 

Taxes and Withholding

 

You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.

 

The delivery to you of any Shares underlying vested Stock Units will not be
permitted unless and until you have satisfied any withholding or other taxes
that may be due. Any such tax withholding obligations may be settled in the
Company’s discretion by the Company withholding and retaining a portion of the
Shares from the Shares that would otherwise be deliverable to you under the
vesting Stock Units as provided in the next two sentences. Such withheld Shares
will be applied to pay the withholding obligation by using the aggregate Fair
Market Value of the withheld Shares as of the date of vesting. You will be
delivered the net amount of vested Shares after the Share withholding has been
effected and you will not receive the withheld Shares. The Company will not
deliver any fractional number of Shares.

 

To the extent applicable, each payment provided to you shall be considered a
separate payment and not one of a series of payments for purposes of Code
Section 409A. It is intended that payments under this Agreement will be exempt
from or comply with Code Section 409A but the Company makes no representation or
covenant to ensure that the payments under this Agreement are exempt from, or
compliant with, Code Section 409A, and will have no liability to you or any
other party if a payment under this Agreement that is intended to be exempt
from, or compliant with, Code Section 409A is not so exempt or compliant.

 

Notwithstanding anything to the contrary, if, upon your Separation From Service,
you are then a Specified Employee, then to the extent necessary to comply with
Code Section 409A, the Company shall defer payment of certain of the amounts
owed to you under this Agreement until the earlier of (i) ten (10) days after
the Company receives written confirmation of your death or (ii) the first
business day of the seventh month following your separation from service. Any
such delayed payments shall be made to you (or your beneficiaries) without
interest.

 

 

 

Restrictions on Resale

 

By signing this Agreement, you agree not to sell, transfer, dispose of, pledge,
hypothecate, make any short sale of, or otherwise effect a similar transaction
of any Shares acquired under this Award (each a “Sale Prohibition”) at a time
when applicable laws, regulations or

 

5

--------------------------------------------------------------------------------


 

 

 

Company or underwriter trading policies prohibit the disposition of Shares. The
Company shall have the right to designate one or more periods of time, each of
which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose a Sale Prohibition, if the Company
determines (in its sole discretion) that such limitation(s) is needed in
connection with a public offering of Shares or to comply with an underwriter’s
request or trading policy, or could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. The Company may issue stop/transfer instructions and/or
appropriately legend any stock certificates issued pursuant to this Award in
order to ensure compliance with the foregoing. Any such Sale Prohibition shall
not alter the vesting schedule set forth in this Agreement.

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of settlement of
vested Stock Units that the Shares being acquired under this Award are being
acquired for investment, and not with a view to the sale or distribution
thereof, and shall make such other representations as are deemed necessary or
appropriate by the Company and its counsel.

 

You may also be required, as a condition of this Award, to enter into any
Company stockholder agreement or other agreements that are applicable to
stockholders.

 

 

 

No Retention Rights

 

Your Award or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

 

 

 

Extraordinary Compensation

 

This Award and the Shares subject to the Award are not intended to constitute or
replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represent any portion of your salary,
compensation or other remuneration for any purpose, including but not limited
to, calculating

 

6

--------------------------------------------------------------------------------


 

 

 

any severance, resignation, termination, redundancy, dismissal, end of Service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of outstanding Stock Units covered by this Award may
be adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Stock Units shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Legends

 

All certificates representing the Shares issued under this Award may, where
applicable, have endorsed thereon the following legends and any other legend the
Company determines appropriate:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

 

 

 

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

 

 

Notice

 

Any notice to be given or delivered to the Company relating to this Agreement
shall be in writing and addressed to the Company at its principal corporate
offices. Any notice to be given or delivered to you relating to this Agreement
shall be in writing and addressed to you at such address of which you advise the
Company in writing. All notices shall be deemed effective upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

 

7

--------------------------------------------------------------------------------


 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California.

 

 

 

Voluntary Participant

 

You acknowledge that you are voluntarily participating in the Plan.

 

 

 

No Rights to Future Awards

 

Your rights, if any, in respect of or in connection with this Award or any other
Award are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary Award.
By accepting this Award, you expressly acknowledge that there is no obligation
on the part of the Company to continue the Plan and/or grant any additional
Awards to you or benefits in lieu of any other Awards even if Awards have been
granted repeatedly in the past. All decisions with respect to future Awards, if
any, will be at the sole and absolute discretion of the Committee.

 

 

 

Future Value

 

The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value after the Date
of Award, the Award will have less value (or even no value) than it may have on
the Date of Award.

 

 

 

No Right to Damages

 

You will have no right to bring a claim or to receive damages if any portion of
the Award is cancelled or expires. The loss of existing or potential profit in
the Award will not constitute an element of damages in the event of the
termination of your Service for any reason, even if the termination is in
violation of an obligation of the Company or a Parent or a Subsidiary or an
Affiliate to you.

 

 

 

No Advice Regarding Award

 

The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan or this
Award.

 

 

 

Data Privacy

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company holds certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
canceled, purchased, exercised, vested, unvested or outstanding in your favor
for the purpose of implementing, managing and

 

8

--------------------------------------------------------------------------------


 

 

 

administering the Plan (“Data”). You understand that the Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in your country or
elsewhere and that the recipient country may have different data privacy laws
and protections than your country. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom you may elect to deposit any Shares
acquired under the Plan.

 

 

 

Other Information

 

You agree to receive stockholder information, including without limitation
copies of any annual report, proxy statement and/or any current/periodic report,
from the Company’s website at www.reald.com, if the Company wishes to provide
such information through its website.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above, and in the Plan and Plan prospectus.

 

9

--------------------------------------------------------------------------------
